[Cite as Mentch v. Cleveland Hts. Univ. Hts. Library, 2020-Ohio-5592.]




FRANCES MENTCH                                         Case No. 2020-00301PQ

       Requester                                       Judge Patrick M. McGrath

       v.                                              DECISION AND ENTRY

CLEVELAND HEIGHTS UNIVERSITY
HEIGHTS LIBRARY

       Respondent

        {¶1} Requester Frances Mentch objects to a special master’s report and
recommendation (R&R) issued on August 28, 2020.
    I. Background
        {¶2} On May 13, 2020, Frances Mentch, a self-represented litigant, brought a
lawsuit against respondent Cleveland Heights - University Heights Library (Library) in
which she alleged a denial of access to public records. The court, through the special
master, referred the case to mediation. After mediation failed to successfully resolve all
disputed issues between the parties, the Library moved to dismiss Mentch’s complaint
for failure to state a claim. On August 28, 2020, the special master issued a R&R
wherein he recommended: “Upon consideration of the pleadings, attachments, and
sealed record filed in this case, I recommend the court find that the redacted information
was properly withheld from requester pursuant to R.C. 149.432(B). I recommend that
costs be assessed to requester.” (R&R, 6.)
        {¶3} On November 2, 2020, Mentch filed a document labeled “Response to
Court’s Report and Recommendation.”                    Mentch served a copy of the document
electronically, by operation of the court’s electronic filing system, according to a proof of
service accompanying Mentch’s filing.                On November 2, 2020, the Library filed a
response in opposition to Mentch’s filing. The Library served a copy of its filing by
Case No. 2020-00301PQ                       -2-                        DECISION & ENTRY


means of the court’s electronic filing system and certified U.S. mail, according to a proof
of service accompanying the Library’s filing.
   II. Law and Analysis
       {¶4} R.C. 2743.75(F)(2) governs objections to a special master’s R&R. Pursuant
to R.C. 2743.75(F)(2), either party “may object to the report and recommendation within
seven business days after receiving the report and recommendation by filing a written
objection with the clerk and sending a copy to the other party by certified mail, return
receipt requested. * * * If either party timely objects, the other party may file with the
clerk a response within seven business days after receiving the objection and send a
copy of the response to the objecting party by certified mail, return receipt requested.
The court, within seven business days after the response to the objection is filed, shall
issue a final order that adopts, modifies, or rejects the report and recommendation.”
       {¶5} Mentch filed her response to the R&R about 45 business days after the R&R
was issued. A review of the docket discloses that, before Mentch filed her response,
unsuccessful attempts were made to serve Mentch with a copy of the special master’s
R&R. The court accepts Mentch’s filing of November 2, 2020, and the court construes
Mentch’s filing to constitute written objections to the special master’s R&R. Mentch,
however, has failed to comply with R.C. 2743.75(F)(2)’s requirement to serve a copy of
her written objections by certified mail, return receipt requested. Mentch’s objections
therefore are procedurally deficient under R.C. 2743.75(F)(2). However, the court will
consider Mentch’s objections in the interest of justice.
       {¶6} Pursuant    to   R.C.   2743.75(F)(2),   any   objection    to   a   report   and
recommendation “shall be specific and state with particularity all grounds for the
objection.” Mentch maintains in her objections that the special master failed to address
her “foundational point, that that this case is about public meeting rooms, and public
library meeting rooms are public forum.” (Emphasis sic.) Whether public library
meetings rooms are public forums, however, was not the issue before the special
Case No. 2020-00301PQ                       -3-                      DECISION & ENTRY


master. Rather, whether the Library denied Mentch access to public records in violation
of R.C. 149.43(B) was the issue that was before the special master. The court finds
that Mentch’s objections are unpersuasive.
    III. Conclusion
         {¶7} The court OVERRULES Mentch’s written objections of November 2, 2020.
The court adopts the special master’s R&R of August 28, 2020, including the special
master’s findings of fact and conclusions of law. Judgment is rendered in favor of the
Library.     Court costs are assessed against Mentch. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK M. MCGRATH
                                           Judge
Filed November 3, 2020
Sent to S.C. Reporter 12/8/20